Citation Nr: 1123123	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE


Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Vetera represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran had active service from March 1969 to March 1970.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 and January 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

In March 2009, the RO held that service connection for PTSD was warranted and assigned an initial disability rating of 30 percent.  In January 2010, the RO revisited the matter and held that an initial disability rating of 50 percent was warranted for the Veteran's service-connected PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to an initial disability rating in excess of 50 percent for his service-connected PTSD.  A review of the record discloses a need for further development prior to final appellate review.   

Initially, the Board notes that there is no indication in the claims file that any attempt has been made to associate the Veteran's private treatment records. In July 2009, the Elaine Braff, M.P.S., A.T.R. indicated that she had been the Veteran's and his wife's therapist for the past year.  A VA treatment note, dated in July 2010, indicated that although the Veteran had discontinued VA treatment for his PTSD, he was seeing a private couple's therapist.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  

The Board acknowledges that the Veteran was afforded a VA examination in March 2009; however, since that time, it appears his PTSD has worsened.  In this respect, a July 2010 VA treatment indicated that the Veteran's condition had worsened and that he was experiencing difficulties in social and occupational functioning.  As such, the Board must remand the matters to afford the Veteran an opportunity to undergo an additional VA examination to assess the current nature, extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has seen for PTSD.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record, to include private treatment records from Elaine Braff, M.P.S., A.T.R., and VA medical records dated since July 2010.  If any such records cannot be located, this must be indicated in the record and communicated to the Veteran.

2.  After completion of the foregoing, schedule the Veteran for a VA PTSD examination with a psychiatrist to determine the current effects and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review.

(a) All appropriate tests and studies should be conducted and all clinical findings should be reported in detail.  All signs and symptoms of the service-connected psychiatric disorder should be reported in detail to describe the extent of the Veteran's occupational and social impairment due to PTSD.

(b) The examiner should provide a multi-axial assessment pursuant to DSM-IV, including assignment of a GAF score related to the Veteran's PTSD symptomatology, and an explanation of what the assigned GAF score represents.

(c) The examiner should also provide an opinion as to whether the Veteran's service-connected PTSD, without consideration of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for an increased disability rating for PTSD.  If the benefits sought on appeal remain denied, the Veteran, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


